DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,282,339. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims appear substantially identical except for the differing in providing a gaming layout versus a gaming table, as identified in the comparison table below with respect to at least claim 1. Accordingly, as the inventions of claims 1-9 in each of the instant application are substantially equivalent, a terminal disclaimer is reasonably warranted to overcome this standing of non-statutory double patenting.

Application No. 17/669,936
U.S. Patent No. 11,282,339
1. A game for wagering on a card game, comprising the steps of: providing a set of cards, each card having an assigned numerical value from one to eleven, a suit, a color and a rank; providing a gaming layout including a plurality of discrete wager areas, including a first wager area corresponding to a wager on a dealer pair, a second wager area corresponding a wager on a player pair, and a third wager area corresponding to a wager on a player/dealer pair; accepting a first wager and a second wager, the first wager being accepted on one of the first wager area, second wager area, and third wager area, and the second wager being accepted on a fourth wager area, wherein the first wager area, second wager area, third wager area, and fourth wager area are different from each other and correspond to different areas of the gaming layout; dealing a first player card to a player and a first dealer card to a dealer from the set of cards; dealing a second player card to the player and a second dealer card to the dealer, the second dealer card hidden from view from the player; determining a winner of the first wager based on whether a pair having the same rank has been dealt, wherein the player is the winner of the first wager if any of the following criteria are met: the first wager is accepted on the first wager area and the first and second dealer cards have the same rank; the first wager is accepted on the second wager area and first and second player cards have the same rank; the first wager is accepted on the third wager area and one of the first and second player cards has the same rank as one of the first and second dealer cards;; and determining a winner of the second wager based on a comparison of a player combined numerical value of at least the first player card added to the second player card, the player combined numerical value not exceeding twenty-one, and a dealer combined numerical value of at least the first dealer card added to the second dealer card, the dealer combined numerical value not exceeding twenty-one.
1. A game for wagering on a card game, comprising the steps of: providing a set of cards, each card having an assigned numerical value from one to eleven, a suit, a color and a rank; providing a gaming table including a plurality of discrete wager areas, including a first wager area corresponding to a wager on a dealer pair, a second wager area corresponding a wager on a player pair, and a third wager area corresponding to a wager on a player/dealer pair; accepting a first wager and a second wager, the first wager being accepted on one of the first wager area, second wager area, and third wager area, and the second wager being accepted on a fourth wager area, wherein the first wager area, second wager area, third wager area, and fourth wager area are different from each other and correspond to different areas of the gaming table; dealing a first player card to a player and a first dealer card to a dealer from the set of cards; dealing a second player card to the player and a second dealer card to the dealer, the second dealer card hidden from view from the player; determining a winner of the first wager based on whether a pair having the same rank has been dealt, wherein the player is the winner of the first wager if any of the following criteria are met: the first wager is accepted on the first wager area and the first and second dealer cards have the same rank; the first wager is accepted on the second wager area and first and second player cards have the same rank; the first wager is accepted on the third wager area and one of the first and second player cards has the same rank as one of the first and second dealer cards; and determining a winner of the second wager based on a comparison of a player combined numerical value of at least the first player card added to the second player card, the player combined numerical value not exceeding twenty-one, and a dealer combined numerical value of at least the first dealer card added to the second dealer card, the dealer combined numerical value not exceeding twenty-one.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “a game” comprising a set of “steps” to conduct a card game. Specifically, the claims lay out rules comprising accepting wagers, dealing cards, and determining winners which amount to “rules of a game”, which is grouped under Certain Methods of Organizing Human Activity, including ‘Fundamental Economic Practices or Principles’, and ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See also October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 
Claim 1 is reproduced below, in which the abstract idea is identified by underlined text.
1. 	A game for wagering on a card game, comprising the steps of: providing a set of cards, each card having an assigned numerical value from one to eleven, a suit, a color and a rank; providing a gaming layout including a plurality of discrete wager areas, including a first wager area corresponding to a wager on a dealer pair, a second wager area corresponding a wager on a player pair, and a third wager area corresponding to a wager on a player/dealer pair; accepting a first wager and a second wager, the first wager being accepted on one of the first wager area, second wager area, and third wager area, and the second wager being accepted on a fourth wager area, wherein the first wager area, second wager area, third wager area, and fourth wager area are different from each other and correspond to different areas of the gaming layout; dealing a first player card to a player and a first dealer card to a dealer from the set of cards; dealing a second player card to the player and a second dealer card to the dealer, the second dealer card hidden from view from the player; determining a winner of the first wager based on whether a pair having the same rank has been dealt, wherein the player is the winner of the first wager if any of the following criteria are met: the first wager is accepted on the first wager area and the first and second dealer cards have the same rank; the first wager is accepted on the second wager area and first and second player cards have the same rank; the first wager is accepted on the third wager area and one of the first and second player cards has the same rank as one of the first and second dealer cards; and determining a winner of the second wager based on a comparison of a player combined numerical value of at least the first player card added to the second player card, the player combined numerical value not exceeding twenty-one, and a dealer combined numerical value of at least the first dealer card added to the second dealer card, the dealer combined numerical value not exceeding twenty-one.
Dependent claims 2 through 9 also fail to set forth anything beyond additional game rules (e.g. how the winner is determined, details of a payout, etc.), and thus are equally deemed as being directed to said abstract idea.

Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Here, the Abstract idea is not integrated into a practical application. The rules to the card game are applied using general gaming technology (e.g. a set of cards) as opposed to a particular machine. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The rules are generally linked to the recited gaming technology. Regarding the game related printed matter on the surface of the playing cards or the game layout, printed matter generally falls outside the scope of patent-eligible subject matter under § 101. See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). The PTAB, in Ex parte Snow (Appeal 2017-001891) affirmed the examiner’s position that the card game indicia does not transform the abstract idea of a set of rules to a game into patent eligible subject matter (See pages 13-14).  Similarly in Ex parte Tang (Appeal No. 2017-009438), the PTAB held that the game markings merely represent wagering game rules and indicate where cards and tokens should be placed, and does not find them to provide “an advance in gaming technology” (See page 8). 

The claims do include some “additional elements” other than the limitations pertaining to the abstract idea of a set of rules, including:
 - a set of cards with indicia thereon; and
- a game layout with areas for accepting wagers (although, it is noted that the claims do not explicitly set forth any structure that constitutes a game layout); 
	However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the card wagering game because they are conventional and widely prevalent in the gaming art (e.g. virtually all card games utilize a set of cards and a gaming layout).  The question of whether certain claim limitations represent well-understood, routine and conventional is a question of fact.  See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Circ. 2018).  Examiner takes Official Notice that card games using the aforementioned additional elements are old and well known in the art (i.e. it is so well established that virtually all card games utilize a set of cards and some type of gaming layout, such as any of the prior art cited of record). Regarding the printed matter under step 2b analysis, the examiner reiterates the reasoning from above in step 2A, Prong Two.  From Ex parte Tang:
“the fact that the gaming table may include a physical layout design (printed matter) that merely reflects the abstract rules of the wagering game does not provide an inventive concept. See Appeal Br. 21. The design merely reflects the abstract wagering game rules in much the same way as a generic computer may implement abstract ideas without providing an inventive concept to transform the abstract ideas into a patent eligible application. See Alice, 573 U.S. at 223 (holding that the “mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention” merely by stating an abstract idea and adding the words “apply it” on a computer); see Smith, 815 F.3d at 819. Appellant presents no evidence that printed matter markings on an otherwise generic gaming table represents a technological advance in the gaming arts or that it facilitates a non-abstract process or even a wagering game beyond the obvious abstract idea of merely organizing human activity and personal interactions between people using wagering items and game cards by indicating the locations for these standard items on a game table. We are not persuaded that printed indicia relating to wagering game rules on a game table surface represents an innovation in the gaming industry” Appeal No. 2017-009438 at page 11.

Thus, claims 1-9 are held to claim an abstract idea without sufficient limitations to transform the judicial exception into patent-eligible subject matter, and therefore are rejected under 35 U.S.C. § 101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715